cca_2016051915040254 id uilc number release date from sent thursday date pm to cc bcc subject re follow-up on advice you provided to tas re identity theft and erroneous refunds thanks for your patience while i studied this more closely and asked cc pa to weigh in the irs offset the refund claimed on the identity theft return to cover the erroneous refund the advice from sbse counsel addressed whether it was appropriate to make the offset based on an identity theft return and concludes that yes it was appropriate when the irs did the offset and then subsequently reversed it that created a nontax liability for the taxpayer the irs may use common_law offset to recover that liability with respect to common_law offset courts have generally applied the 2-year sec_6532 ersed thus the 2-year sec_6532 ersed began running when the irs offset the refund claimed on the identity theft return at the conclusion of the examination in the irs then offset the refund claimed on the taxpayer’s return the good return that offset was within years of the offset based on the identity theft return so it was timely thus there was no violation of the 2-year ersed unless you have any further questions i am closing my file on this case thanks
